Citation Nr: 0104320	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  00-06 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

S. M. Cieplak, Counsel

INTRODUCTION

The veteran served on active duty from July 1959 to July 
1961, and from June 1962 to December 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which increased the rating for the 
veteran's service-connected PTSD from 10 percent to 30 
percent.  The veteran appealed for a higher rating.  

The veteran testified at an RO hearing in April 2000.  In a 
decision entered in July 2000, the RO increased the rating 
for PTSD to 50 percent, effective from the date of receipt of 
the current increased rating claim (March 8, 1999).  As the 
50 percent evaluation is less than the maximum available 
under the applicable diagnostic criteria, the veteran's claim 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).


REMAND

On his substantive appeal received in March 2000, the veteran 
requested a hearing before a Travel Section of the Board.  
The veteran was subsequently afforded an RO hearing.  In 
order to clarify whether the veteran still desired a Board 
hearing, he was contacted in December 2000.  In a response 
received by the Board in early January 2001, he indicated 
that he wanted a hearing before a Board member sitting at the 
RO (i.e., a Travel Board hearing).  Such a hearing must be 
scheduled by the RO.  38 U.S.C.A. § 7107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2000).

Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



